Citation Nr: 0611357	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-37 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from July 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2004, a statement of the case was issued in September 2004, 
and a substantive appeal was received in October 2004.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level VI hearing impairment in the right ear 
and Level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.85, 4.86 and Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The September 2004 statement of 
the case, the February 2004 notice of the RO rating decision 
and a December 2003 letter informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the December 2003 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the December 2003 
letter was sent to the appellant prior to the February 2004 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that an August 2005 letter and the 
September 2004 statement of the case expressly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of entitlement to an increased rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating for bilateral 
hearing loss, but there has been no notice of the types of 
evidence necessary to establish the effective date of an 
increased rating.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
December 2003 in which it advised the veteran of the need to 
submit evidence showing that his hearing loss had worsened.  
Since the Board concludes below that the preponderance of the 
evidence is against finding a compensable increase in the 
severity of the veteran's hearing loss, any questions as to 
the appropriate effective date to be assigned are rendered 
moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran has been afforded a VA examination with the purpose 
of evaluating the severity of the veteran's service-connected 
bilateral hearing loss.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

Analysis

The present appeal involves the veteran's claim that his 
service-connected bilateral hearing loss has increased in 
severity and warrants a disability rating in excess of 10 
percent.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation during the January 
2004 fee-basis VA examination, pure tone thresholds, in 
decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
75
80
75
LEFT
15
10
45
85
85

The puretone average in the right ear was 63.75 decibels and 
the puretone average in the left ear was 56.25 decibels.  
Speech audiometry using the Maryland CNC test revealed speech 
recognition ability of 90 percent in the right ear and of 100 
percent in the left ear.  These audiological findings show 
Level VI hearing impairment for the right ear and Level I 
hearing impairment for the left ear.  The Roman numeral 
assigned to the right ear is determined after consulting 
Table VIa because exceptional hearing loss is shown for the 
right ear under the criteria of 38 C.F.R. § 4.86(b).  
Application of Table VIa yields Level V hearing impairment, 
which is greater than the hearing impairment indicated by 
application of Table VI.  The result from Table VIa prevails 
under 4.86(b) and is to be elevated to the next highest 
numeral to yield the correct final result: Level VI hearing 
impairment for the right ear.

No exceptional hearing loss is shown to warrant application 
of 38 C.F.R. § 4.86(b) to the left ear and thus the Level I 
hearing impairment indicated by Table VI is the correct 
assignment for that ear.  Table VII yields a noncompensable 
rating when, as here, the poorer ear shows Level VI hearing 
impairment and the better ear shows Level I hearing 
impairment.  Thus, this examination shows no evidence that a 
rating in excess of 10 percent is warranted.



The veteran argues that the more probative report is that 
from a July 2003 VA outpatient audiological evaluation.  
Markings on a chart in that report appear to indicate that 
pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
0
15
70
65
70
LEFT
0
0
40
90
85


The Board notes that the July 2003 examination report 
specifically indicates that an alternative speech 
discrimination test, and not the Maryland CNC test, was 
employed to evaluate speech discrimination.  The Maryland CNC 
test is the only form of speech discrimination testing that 
VA may apply in rating the veteran's hearing loss.  See 
38 C.F.R. § 4.85.  As the speech discrimination scores may 
not be properly applied, the July 2003 audiological 
examination is inadequate to serve as the basis for assigning 
a disability rating.  Regardless, the Board notes that the 
puretone average in the right ear was 55 decibels and the 
puretone average in the left ear was 53.25 decibels; both 
values actually reflect lesser impairment of the veteran's 
hearing than that which is shown in the January 2004 
examination.  In other words, the applicable portion of this 
examination report is not as favorable to the veteran's claim 
as the January 2004 examination report discussed above; 
consideration of the pure tone thresholds recorded in the 
July 2003 examination would not result in any outcome more 
favorable to the veteran.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his hearing loss and 
understands fully the veteran's belief that his hearing loss 
is more significant than the January 2004 testing reflects.  
However, the Board must rely upon the official results of 
authorized testing under 38 C.F.R. § 4.85.  Moreover, while 
the veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or the clinical severity of his 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after authorized 
audiometric evaluations are rendered.  Moreover, the Board 
notes that the exceptional pattern of hearing impairment 
shown in the veteran's January 2004 examination report has 
been accounted for in the proper application of 38 C.F.R. 
§ 4.86.  The degree of bilateral hearing loss shown fails to 
meet the standards for a disability rating in excess of 10 
percent.  Therefore, the preponderance of the evidence is 
against the veteran's claim.


ORDER

The appeal is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


